DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments in the reply filed on May 23, 2022 are acknowledged and have been fully considered. Claims 1-24 are pending.  Claims 1-17 and 20-24 are under consideration in the instant office action. Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2022 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. A signed copy is attached herein.
 Rejections Maintained
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 and 20-24 remain rejected under 35 U.S.C. 103 as being unpatentable over Karamanidou et al. (European Journal of Pharmaceutics and Biopharmaceutics 97 (2015) 223–229, Available online 29 April 2015, newly cited), Driver et al. (American Journal of Physiology, 132 (1)281-292, 1941, previously cited), and Schwarz (US 2010/0113376, newly cited).
Note: The claims are examined with respect to the elected species only as follows:

    PNG
    media_image1.png
    404
    914
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    52
    483
    media_image2.png
    Greyscale

Applicant Claims

Applicant claims a sublingual self-emulsifying composition for intraoral transmucosal delivery of biologically active peptide or protein.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Karamanidou et al. teach the development of a novel, mucus permeating SNEDDS formulation for oral insulin delivery containing a hydrophobic ion pair of insulin/dimyristoyl phosphatidylglycerol (INS/DMPG) is presented. Three oil/surfactant/cosurfactant combinations and 27 weight ratios of oil, surfactant and cosurfactant for each combination were evaluated with the aid of ternary phase diagrams, for the incorporation of the protein/phospholipid complex. The developed formulation was characterized by an average droplet diameter of 30–45 nm. Depending on the initial protein concentration, the loading of insulin in SNEDDS varied between 0.27 and 1.13 wt%. The therapeutic protein was found to be efficiently protected from enzymatic degradation by intestinal enzymes (i.e., trypsin, a-chymotrypsin). The SNEDDS formulation exhibited increased mucus permeability and did not appear to be affected by ionic strength. The incorporation of INS/DMPG in SNEDDS prevented an initial burst release of insulin. INS/DMPG loaded SNEDDS were found to be non-cytotoxic up to a concentration of 2 mg/ml. According to the reported results, the incorporation of the hydrophobic ion pair of INS/DMPG in SNEDDS could be regarded as a promising strategy for the oral delivery of insulin (see abstract).  Self-nanoemulsifying drug delivery systems (SNEDDS) are isotropic mixtures of oil, surfactant and cosurfactant spontaneously forming an O/W nanoemulsion upon mixing with water. The formed nanoemulsion is a thermodynamically stable system with extremely small droplet size (i.e., ≤50 nm). Following their oral administration, drug loaded SNEDDS can rapidly disperse in gastrointestinal fluids resulting in the formation of drug containing nanodroplets which could diffuse through the mucus gel layer, as demonstrated by Friedl et al. and be uptaken by epithelial cells. Due to their anhydrous nature, SNEDDS can be also filled directly into soft or hard gelatin capsules in order to facilitate their administration. SNEDDS are typically used to enhance the oral bioavailability of poorly water soluble drugs and there already exist marketed formulations of hydrophobic drugs based on SNEDDS technology. On the other hand, the administration of hydrophilic drugs including therapeutic peptides is considered extremely challenging (see page 223). Due to its net positive charge at acidic pH, insulin could be associated with anionic amphiphilic molecules (e.g., surfactants, phospholipids, fatty acids) via ionic complexation in order to allow its efficient incorporation in SNEDDS (see page 224).
Karamanidou et al. teach in the preparation section on page 224 that Lauroglycol FCC and Labrafil M1944CS were used as oils, Cremophor EL was used as a surfactant and Transcutol P and Labrafil M1944CS were used as cosurfactants for the preparation of SNEDDS. More specifically, three oil/surfactant/cosurfactant combinations were examined (e.g., Lauroglycol FCC/Cremophor EL (which the examiner noted it is a polyethoxylated fatty acid surfactant)/Labrafil M1944CS, Lauroglycol FCC/Cremophor EL/Transcutol P, Labrafil M1944CS/Cremophor EL/Transcutol P [17]) and a 33 full factorial design was adopted to select the weight ratios of oil, surfactant and cosurfactant to be evaluated for each combination (Table 1). Mixtures of oil, surfactant and cosurfactant at predefined weight ratios, comprising the oil phase, were sonicated in an ice bath with the aid of a microtip sonicator (Sonicator Sonics Vibra Cell VC-505) at a 40% amplitude for 45 s to achieve homogeneous mixing of the ingredients. 100 mL of water was subsequently added dropwise under magnetic stirring to 1 g of the oil phase to form nanoemulsions. Ternary phase diagrams, indicating the nanoemulsion region, were constructed for each oil/surfactant/cosurfactant combination (Fig. 1). The oil/surfactant/cosurfactant weight ratios which resulted in the spontaneous formation of a transparent nanoemulsion constituted the self-nanoemulsifying region in the ternary phase diagram of each combination. One mixture of oil/surfactant/cosurfactant from the self-nanoemulsifying region (i.e., SNEDDS) was selected from each combination for the incorporation of the INS/DMPG complex (see SNEDDSa,b,c in Table 2). SNEDDS labeled with fluorescein diacetate (FDA) were also prepared by dissolving FDA in the mixture of oil/surfactant/cosurfactant at a concentration equal to 0.2 w/w%
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Karamanidou et al. do not specifically teach the penetration enhancer methyl salicylate. This deficiency is cured by the teachings of Driver et al.
Driver et al. teach comparing single compounds, we find the following order of effectiveness: pinacol (tetra methyl glycol) and methyl salicylate, thiamin, quinine and hexyl resorcinol, Aerosol O.T. (dioctyl sodium sulfosuccinate), and calgon (sodium hexameta phosphate) (see page 282). Since methyl salicylate, a mucous membrane disturbing compound, definitely promoted the absorption of insulin, other substances which irritate the intestine should behave similarly. However, this was not found to be true, and it appears that a mere change in the mucosa is insufficient: it must be one of specific character. Not even an increase in villi action will influence insulin absorption (see page 285).
Karamanidou et al. do not specifically teach the incorporation of EDTA. This deficiency is cured by the teachings of Schwarz.
Schwarz teaches process for dosing a self-dispersing drug delivery system comprising an active compound, said process comprising the step of using a dosage dispenser to dose a defined amount of said self-dispersing drug delivery system comprising an active compound and a dosage dispenser containing a self-dispersing drug delivery system comprising an active compound (see abstract). Preferably, the self-dispersing drug delivery system is a self-emulsifying drug delivery system according to the present invention (paragraph 23). In accordance with the invention, a self-emulsifying drug delivery system preferably includes a digestible oil; a pharmaceutically acceptable hydrophilic surfactant being capable of dispersing the oil into water or aqueous solution; a pharmaceutically acceptable non-aqueous protic solvent capable of forming an isotropic mixture with the oil and surfactant; optionally a pharmaceutically acceptable chelating agent soluble in a non-aqueous system; and optionally further pharmaceutically acceptable compounds soluble in a non-aqueous system (paragraph 78). Any effective surfactant, or effective combinations thereof, may be used in accordance with the present invention. Acceptable surfactants for use in the self-emulsifying drug delivery systems include pharmaceutically acceptable surfactants that produce a substantial fraction or majority of droplets that are less than 50 nm in diameter, or more preferably less than 30 nm in diameter, when the self-emulsifying drug delivery systems form an emulsion (paragraph 79). Suitable optional chelating agents include any pharmaceutically acceptable chelating agent, such as citric acid, maleic acid, succinic acid, tartaric acid, EGTA (ethylene glycol-bis((3-aminoethyl ether) tetraacetic acid) and EDTA (ethylene diamine tetraacetic acid). Such chelating agents are commercially available in various forms, e. g., as sodium or potassium salts or as the free acids. Such chelating agents may be used in the self-emulsifying drug delivery system in any effective concentration, including, for example, in a concentration range of between 0.01% and 10% (w/v) (paragraph 84). Examples of active compounds according to the present invention include insulin (paragraph 104).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Karamanidou et al. by incorporating methyl salicylate as a penetration enhancer because Driver et al. teach the effectiveness of methyl salicylate on the absorption of insulin. One of ordinary skill in the art would have been motivated to incorporate methyl salicylate because  Driver et al. teach comparing single compounds, we find the following order of effectiveness: pinacol (tetra methyl glycol) and methyl salicylate, thiamin, quinine and hexyl resorcinol, Aerosol O.T. (dioctyl sodium sulfosuccinate), and calgon (sodium hexameta phosphate) (see page 282). Since methyl salicylate, a mucous membrane disturbing compound, definitely promoted the absorption of insulin, other substances which irritate the intestine should behave similarly. However, this was not found to be true, and it appears that a mere change in the mucosa is insufficient: it must be one of specific character. Not even an increase in villi action will influence insulin absorption (see page 285). One of ordinary skill in the art would have been motivated to incorporate the methyl salicylate in the composition of Schwarz et al. because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges for amounts of ingredients or molecular weight"overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)).  One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Karamanidou et al. and Driver et al. because both references teach improving absorption or delivery of insulin.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Karamanidou et al. by incorporating the chelating agent EDTA because Schwarz teaches process for dosing a self-dispersing drug delivery system comprising an active compound, said process comprising the step of using a dosage dispenser to dose a defined amount of said self-dispersing drug delivery system comprising an active compound and a dosage dispenser containing a self-dispersing drug delivery system comprising an active compound (see abstract). Preferably, the self-dispersing drug delivery system is a self-emulsifying drug delivery system according to the present invention (paragraph 23). In accordance with the invention, a self-emulsifying drug delivery system preferably includes a digestible oil; a pharmaceutically acceptable hydrophilic surfactant being capable of dispersing the oil into water or aqueous solution; a pharmaceutically acceptable non-aqueous protic solvent capable of forming an isotropic mixture with the oil and surfactant; optionally a pharmaceutically acceptable chelating agent soluble in a non-aqueous system; and optionally further pharmaceutically acceptable compounds soluble in a non-aqueous system (paragraph 78). Any effective surfactant, or effective combinations thereof, may be used in accordance with the present invention. Acceptable surfactants for use in the self-emulsifying drug delivery systems include pharmaceutically acceptable surfactants that produce a substantial fraction or majority of droplets that are less than 50 nm in diameter, or more preferably less than 30 nm in diameter, when the self-emulsifying drug delivery systems form an emulsion (paragraph 79). Suitable optional chelating agents include any pharmaceutically acceptable chelating agent, such as citric acid, maleic acid, succinic acid, tartaric acid, EGTA (ethylene glycol-bis((3-aminoethyl ether) tetraacetic acid) and EDTA (ethylene diamine tetraacetic acid). Such chelating agents are commercially available in various forms, e. g., as sodium or potassium salts or as the free acids. Such chelating agents may be used in the self-emulsifying drug delivery system in any effective concentration, including, for example, in a concentration range of between 0.01% and 10% (w/v) (paragraph 84). Examples of active compounds according to the present invention include insulin (paragraph 104). One of ordinary skill in the art would have been motivated to incorporate chelating agent because chelating agents provide stability to the active in the composition. For instance, Schwarz teaches on paragraph 10 that optionally, a soluble chelating agent and antioxidant may be added to enhance the stability of the phenolic antioxidant drug in its background teachings which is applicable to the teachings of Karamanidou et al. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges for amounts of ingredients"overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)).  One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Karamanidou et al. and Schwarz because both references teach self emulsifying compositions containing insulin.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues that the instant claimed formulations demonstrate high insulin loading in dissolved stage. Insulin remains substantially completely dissolved in the oil phase of the nanoemulsion due to addition of the small amount of methyl salicylate as a solubilizer. The concentration of methyl salicylate used in the formulation cannot disturb mucosal membranes. Nevertheless, insulin in a dissolved state is about 100% associated with the nanoemulsion droplets, effectively penetrates through sublingual mucous membranes and other layers of oral lining, reaches capillaries, entering blood circulation and provides a prominent glucose lowering action. Applicant argues that All experiments carried by Karamanidou, with penetration through intestinal mucosa are irrelevant to sublingual or buccal (intraoral) drug delivery due to dramatic difference in anatomical and physiological parameters. The same applies to the use of dog’s intestine loop filled with methyl salicylate, described by Driver.
The above assertions are not found persuasive because Applicant’s claimed composition clearly rendered obvious by the combined teachings of the references. If the prior art teaches a substantially similar structure as claimed the composition of the prior art would necessarily can be used for buccal and sublingual delivery and the insulin would necessarily be in dissolved state. Applicant is claiming a product not a process of making.
Applicant argues that Cremophor® EL is used in all the formulations disclosed by Karamanidou. This surfactant is not physiologically acceptable for intraoral delivery routes, especially sublingual or buccal, due to its extremely unpleasant and bitter taste (e.g., EP1510206A1° page 3 line 48-49) which is well known for skilled in the art. Oostendorp R. L., et al., describes high bitterness of self-emulsifying composition with Cremophor EL. See Oostendorp R. L., et al., “Paclitaxel in self-micro emulsifying formulations: oral bioavailability study in mice” Invest. New Drugs (2011) 29:768—776 at page 774, left column, last paragraph. For oral (swallowing) dosage forms such as tablets and capsules, Cremophor EL can be used since there is no taste receptors in the stomach or intestine. For sublingual or buccal formulations use of Cremophor EL, (especially in high concentrations, 30-60% as described for SNEDDS in Karamanidou, where taste masking is practically impossible) is not acceptable. Applicant argues that in summary, first, contrary to the pending claims which are directed to formulations used for sublingual and buccal drug delivery, the compositions taught in Karamanidou are designed for intestinal administration. Sublingual and buccal mucosae are very different from intestinal mucosa and drug delivery is not identical in both cases. Second, all of the formulations disclosed by Karamanidou comprise Cremophor® EL, which is not physiologically acceptable for intraoral delivery routes, especially sublingual or buccal. Third, insulin does not remain dissolved in the oil phase of the emulsion taught in Karamanidou but precipitates inside the oil droplets. On the contrary, the compositions recited in the pending claims are designed to keep insulin in dissolved state.
The above assertions are not found persuasive because contrary to applicant’s attention Cremophor EL is known to be used in buccal and sublingual compositions. The examiner herein incorporates Myers et al. (US Patent No. 8475832) who teach Sublingual and buccal film compositions (see title). The invention more particularly relates to self-supporting dosage forms which provide an active agent for treating narcotic dependence while providing sufficient buccal adhesion of the dosage form(see abstract). Lecithin is one surface active agent for use in the films described herein. Lecithin may be included in the feedstock in an amount of from about 0.25% to about 2.00% by weight. Other surface active agents, i.e. surfactants, include, but are not limited to, cetyl alcohol, sodium lauryl sulfate, the Spans™ and Tweens™ which are commercially available from ICI Americas, Inc. Ethoxylated oils, including ethoxylated castor oils, such as Cremophor EL which is commercially available from BASF, are also useful (column 8, lines 60-67).
Applicant argues In the Office Action, the Examiner relied on Driver to allegedly cure the deficiency of Karamanidou regarding the use of penetration enhancer methyl salicylate. Driver tested insulin with penetration enhancers in a loop formed of lower duodenum and upper jejunum segment. Driver did not test insulin with penetration enhancers in the oral cavity. See Driver at page 282, lines 7-11. The administered solution remains in the loop for several hours which is absolutely incomparable with sublingual route of administration. Specifically, methyl salicylate was delivered with insulin into the intestinal loop of the anesthetized dogs, which has absolutely no structural and physiological relations with oral cavity. Any skilled in the art working in the field of pharmaceutical development knows that different parts of the gastro-intestinal tract have different permeability and sensitivity to various permeability modifiers. Penetration enhancers, working well in small intestine, duodenum or rectum very often has no enhancement when applied on oral or nasal mucosa. Driver used high amount of the investigated compounds; specifically, pure methyl salicylate (100%) was administered into the loop in amount of Icc (about 1200 mg). See Driver at page 283, Figure 3. This high amount is not suitable to use in sublingual or intraoral drug delivery systems. Methyl salicylate is a membrane disturbing component and strong irritant for mucosal tissues, especially in such huge amount and administered undiluted. Application of methyl salicylate onto the intestine membrane may cause membrane damage and lysis, allowing enhancement of insulin penetration. Other components, tested by Driver, also may damage membrane structure. See (a) Zhou Y. et al’, “Effect of Salicylate on the Elasticity, Bending Stiffness, and Strength of SOPC Membranes,” Biophysical Journal, Volume 89, 2005, 1789- 1801, specifically at the abstract and page 1799, right column, the conclusion , lines 30-37; (b) Sara Miles°®, “Methyl Salicylate,’ xPharm: The Comprehensive Pharmacology Reference, Elsevier, 2007, pages 1-6, specifically at the Introduction which states that “[m]ethyl salicylate is used externally because of its irritating effect on gastrointestinal mucosa”; and (c) Lugassy D.M.’, “39:Salicylates” pages 1-34, specifically at the last paragraph on page 7, and lines 3-9 on page 9.
The above assertions are not found persuasive because absent a showing of methyl salicylate would not be able to used as a penetration enhancer in the oral cavity Applicant’s argument is an opinion not supported by objective evidence. The examiner herein also solely to rebut Applicant’s argument herein provide Croyle et al. (US 9675550)w who teach Vaccine compositions that may be administered to a subject via the buccal and/or sublingual mucosa (see abstract). Furthermore, in some embodiments, the vaccine compositions of the present disclosure may further comprise one or more oils, polyalcohols, surfactants, permeability enhancers, and/or edible organic acids. Examples of suitable oils may include, but are not limited to, eucalyptol, menthol, vacrol, thymol, methyl salicylate, verbenone, eugenol, gerianol and a combination thereof (column 5, lines 48-54).

Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619